The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 09/06/2022, the following is a Final Office Action for Application No. 16586920.    

Status of Claims
Claims 1-14 and 16-19 are pending.
Claim 15 is cancelled. 

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20180349849 A1) hereinafter referred to as Jones in view of Milton (US 20200017117 A1) hereinafter referred to as Milton.  

Jones teaches:
Claim 1. A method for improving the real-time operation of at least one terminal station in an industrial facility using a machine learning-based self-adaptive system, the method comprising: 
(a) obtaining, from the at least one terminal station, data comprising real-time operations data that relates to sensor data from a sensor data aggregation node of the at least one terminal station and historical data stored in a local database or at a cloud-storage, the data relating to at least one input parameter of the at least one terminal station (¶¶0301-0302 During selection, it is possible to look ahead for ranking based on real-time behaviors. For example, if a driver just picked up a load for a dry van, it is possible to re-rank based on the tighter criteria…It is possible to infer a desired front-haul or backhaul based on loads accepted and other data relating to the driver. An attempt to detect front-haul and backhaul trips is based on loads. The loads selected for consideration and any set parameters e.g., a specific origin (e.g., Dallas) and a non-specific destination (East Coast) may indicate a backhaul ¶0388 If multimodal transportation services meet acceptance criteria for the transportation request, one or more computing devices may be used to determine if the transportation request meets requirements for the multimodal transportation services based on the shipping lane, and to query TSPs of multimodal transportation services. One or more computing devices may be used to determine a cost estimate for a destination leg of the multimodal transportation services based on at least one of historic data or current bid data. One or more computing devices may be used to generate the transportation documentation.); 
(b) inputting the at least one input parameter to a machine learning configurable module of the machine learning-based self-adaptive system (¶0057 Further information related to initial driver plans, when available, is used in combination with the parsed information from messages and location data. The initial driver plans provide four functions: [0058 1. The initial data allows the driver to provide a simple input of data which can be used as a baseline to determine a prior destination (location of the driver for the next load), and initial time estimate.);  
(c) analyzing the at least one input parameter by the machine learning configurable module using dynamic machine learning models and algorithms to identify at least one pattern to each of the at least one input parameter (¶0032 Machine learning is used to automatically determine patterns of the parsed data so as to associate subsequently-received data with the stored formats. A demand for transportation services is automatically matched with the capacity to provide transportation services.); 
(d) recognizing the at least one pattern from the data provided by the sensor data aggregation node and providing training to the machine learning models and algorithms (¶¶0295-0298 Machine learning is used to determine non-user defined preferences and add to the driver's profile for filtering and ranking. These become inferred positive and negative preferences. Non-limiting examples are: Learn driver positive preferences from common values in loads selected for bid: lanes, geography, pricing/rates, equipment type. Add this to the driver's non-user defined profile.  Claim 1 using machine learning to automatically determine patterns of the parsed data so as to associate subsequently-received data with the stored formats; using one or more computing devices to automatically match a demand for transportation services with the capacity to provide transportation services; and using machine learning to automatically determine user-defined and non-user-defined preference criteria and add to the retrieved preference data for filtering and ranking as inferred positive and negative preferences.);
(e) evaluating the at least one pattern against the real-time operations data obtained from the at least one terminal station (¶0378 Parsing of some of the data extracted from the capacity emails is a matter of direct text matching. For example “flatbed” or a word descriptive of a common field followed by a variable for that field would be directly parsable. It is likely that some fields will become evident because they follow a pattern or common association which is not immediately apparent when programming a parsing program. Since the associations and styles used in the capacity messages are likely to fit a pattern, it is possible to use machine learning to enhance the parsing of communications); 
(f) predicting at least one output parameter based on the at least one input parameter and the at least one pattern against the real-time operations (¶0378 the use of time estimates and external factors, as described above, can be integrated into the machine learning. Thus, the brokerage system can learn how the time estimates and external factors affect the parsed data, and modify the parsed data accordingly, for example by changing the time of availability or making appropriate adjustments for driver hours of service.); 
(g) providing actionable insights using at least one module including a bay allocation module, a maintenance module and a notification module of the machine learning configurable module (Figs. 6-8 and ¶¶0195-0204 Communication of Vehicle Status Information The ability to automatically communicate with the brokerage system also allows direct to carrier communications or indirect communications to the carrier through the brokerage system to provide status updates. This information enables the carrier's dispatch office, maintenance department, or another office to have information regarding the present location of vehicles in its fleet, as well as arrival estimates and the like.Further information which may optionally be provided would be maintenance information provided by on-board vehicle monitoring systems…); 
(h) sending the actionable insights to the sensor data aggregation node of the at least one terminal station (¶¶0348-0349 The data from email in the preferred format (step 812 “yes”) or converted to the preferred format (step 815) is stored as a capacity datablock (step 821). Data in the datablock is combined with TSP preferences and qualification criteria (step 823) which includes preferences and qualification criteria received from the TSP or other sources (step 824), or from preferences and qualification criteria obtained by machine learning (step 825). A determination of availability is made, in which loads are matched to the capacity (step 831) using the datablocks as combined with the TSP preference and qualification criteria. A reply is sent to the TSP requesting confirmation of the capacity (step 832). The capacity is then reviewed (step 833) as a prelude to bidding on loads based on the wrong criteria, in cases in which the TSP is no longer available, or otherwise wishes to decline the load.); and
(i) adjusting the at least one output parameter of the real-time operations data using the actionable insights (Claim 6. The method of claim 1, further comprising: using location tracking to adjust the availability of the transportation service provider to provide transportation services; and alerting the transportation service provider of availability of the specified demand for transportation services while in-transit based on new current location tracking ¶0378 the brokerage system can learn how the time estimates and external factors affect the parsed data, and modify the parsed data accordingly, for example by changing the time of availability or making appropriate adjustments for driver hours of service.). 
Although not explicitly taught by Jones, Milton teaches in the analogous art of system for vehicle-data analytics:
at least one terminal station (¶0041 In some embodiments, either or both a vehicle profile and an operator profile may include a set of associated geolocations forming a path of travel, wherein terminal ends of the path of the travel may be associated with other data. For example, as the vehicle 102 travels down the road 160, the terminal ends of a path along the road 160 may indicate an association with an online account owned by the vehicle operator. As further described below, some embodiments may selectively cluster or up-weight the geolocations of these terminal ends associated with the beginning or end of trips during certain computations, such as to filter out non-terminal data points. Some embodiments may detect terminal ends based on a vehicle sensor detecting less than a threshold amount of speed or less than a threshold amount of movement over greater than a threshold duration of time. ¶0079 In some embodiments, an agent may use the machine-learning operation to analyze sensor data and generate results to adjust a vehicle control system or to transmit the results to a base station, server operating on a data center, cloud computing service, serverless application, or the like. For example, the agent may include one or more algorithms to detect an angular acceleration of a vehicle steering wheel and categorize the event as a swerve or not a lane change.);
providing actionable insights… to the sensor data aggregation node of the at least one terminal station (¶¶0054-0056 The local computing agent 128 may update a vehicle profile for the vehicle 102 based computations performed by the local computing agent 128 that considers data from other vehicles. For example, the local computing agent 128 may update a vehicle profile to include a tag that indicates that the vehicle 102 is driven an average of 10% faster when traveling along the road 160 compared to a median driving speed of all vehicles traveling along to the road 160 and make a similar update to an operator profile. In some embodiments, attributes of places through which a vehicle travels may be accessed and used to update its corresponding vehicle profile. For example, a vehicle profile may indicate a greater amount of accumulated degradation in response to detecting that the vehicle 102 is traveling through a location indicated as having rough roads based on analysis using sensor data from a plurality of vehicles. As another example, the vehicle profile for the vehicle 102 may be updated to increase its wear and tear value in response to a determination that the vehicle 102 had traveled to a place associated with substances known to corrode vehicle components (e.g. salt, water-salt mixtures, acids, etc.)…Results from the local computing layer computed using the local computing data center 122 may be further sent to a cloud computing application 140 executing on a top-view computing layer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for vehicle-data analytics of Milton with the system for communication analysis for obtaining loads of Jones for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Jones ¶0003 teaches that it is desirable to enhance transportation services; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Jones Abstract teaches data is combined with preference data and performance data concerning the transportation service data and used to automatically match a demand for transportation services with the capacity to provide the transportation services, and Milton Abstract teaches determining and pushing adjustments to vehicle operations using machine-learning systems across multiple computing layers; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Jones at least the above cited paragraphs, and Milton at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for vehicle-data analytics of Milton with the system for communication analysis for obtaining loads of Jones.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Jones teaches:
Claim 2. The method of claim 1 further comprising: comparing the obtained real-time operations data with the at least one pattern to identify at least one updated pattern; and updating the machine learning configurable module using the at least one updated pattern (¶0185 The location tracking, updated estimates and providing of information regarding current location of the shipment may be provided by using one or more computing devices to store the information in one or more databases, and to use the information to calculate the updated arrival estimates. This allows recipients of the information to obtain the information without the need for manual queries and permits unattended updates of information and estimates.).

Jones teaches:
Claim 3. The method of claim 1, wherein the at least one pattern comprises one or more of: a pattern of time for movement of vehicle or a particular product, a pattern for causing overall delay in end-to-end shipment time, a pattern of loading/unloading of the particular product, a pattern of usage of a type of the vehicle, a pattern of usage of equipment corresponding to the particular product, a pattern of usage of a specific bay for the particular product, and a pattern of driver choice corresponding to the bay, the equipment, or the vehicle (¶0230 If the TSP “opts-out” or is “opted-out” by not responding to the invitation within the default time period, the TSP is thanked for the response (if appropriate) or the response is acknowledged (step 612) and the decline is recorded (step 613). The best time window for bidding will be determined by the needs of the shipper or other consumer of transportation services and the pattern of responses received on invitations for bids).

Jones teaches:
Claim 4. The method of claim 1, wherein the dynamic machine learning models and algorithms comprises at least one of a supervised learning classification or regression algorithms (¶295 Machine learning is used to determine non-user defined preferences and add to the driver's profile for filtering and ranking. These become inferred positive and negative preferences. ¶0298 Show specific loads for the purposes of determining driver preferences: e.g., show three different equipment types in the first three loads to determine their equipment preferences, show three different destination regions with the same origin to determine a geographical preference. Get the driver to reveal their behaviors by their positive and negative responses to contrasting loads.  ¶0299 It is also possible to provide a more direct “learning” mode that does not show real loads but instead is an opportunity to interview the driver for their preferences instead of requiring the driver to fill out a form. In the learning mode, loads are carefully presented that will reveal their ranking by the particular driver.).

Jones teaches:
Claim 5. The method of claim 1, wherein the at least one output parameter includes at least one of bay-waiting time, vehicle loading time, end-to-end shipment time (¶0093-0100 The matching of bids for transportation services with users of transportation services can comprise accepting bids for moving cargo by TSPs for shipments or accepting bids for transporting passengers, as well as other transportation services operating on an “origin/destination” model. The matching of bids can be performed by a method which is initiated by a received transportation request. The request comprises, as necessary, a description of a load or other transportation service, and may, by way of non-limiting examples, comprise: a generic description of the load, freight class, origin location of the load, destination, time of availability of the load, timing requirements for pick-up and delivery, a requirement for intermediate stops or multiple pickups or deliveries).

Jones teaches:
Claim 6. The method of claim 1, wherein the at least one input parameter associated with a bulk fuel terminal operation is selected from one or more of: order, shipment, vehicle, product, blends, driver, carrier company, terminal bay, schedule, or terminal equipment (¶0115 The actual details of the description can vary. For example, 40,000 liters of crude oil need not describe many details unless special equipment such as heating equipment is required. ¶0046 Non-limiting examples of transportation services are shipments of loads and related trucking services. Transportation services can include moving passengers, taxi, car services, and so-called “ride sharing” services in which a central business arranges rides for fares, in which case the load can be a passenger or packages. In each of these cases, the transportation service has at least one origin or destination. ¶0085 FIG. 1 is a schematic diagram showing the system's interaction with interested parties. The program acts as a system or shipment processing center 111 to receive requests for transportation services, obtain bids from TSPs and engage one or more of the TSPs to provide the transportation services. The shipper or customer 113 provides to the shipment processing center 111 a request, which identifies the transportation service as will be described infra. The central processing center 111 then broadcasts requests for bids.).

Jones teaches:
Claim 7. The method of claim 4, wherein the supervised learning classification or regression algorithms predict failure of at least one of equipment or asset in the terminal station (¶0365 percent loads that the carrier has hauled for that specific brokerage system client that were delivered damage-free).

Jones teaches:
Claim 8. The method of claim 1, wherein: the data is associated with one or more products stored in or transferred through the at least one terminal station during a terminal operation; and the at least one pattern indicates at least a portion of the one or more products loaded or unloaded from the at least one terminal station (¶0153-0161 the system takes into account or considers the following dynamic inputs when providing this guidance: Market demand for that lane, Market supply for that lane, Carrier cost data, variable and fixed, Current weather, weather forecast, Road conditions, Equipment, Loading and unloading times, and Regulatory requirements. ¶0163 Since the disclosed system is able to determine times for the scheduled trip, these times can be used as a basis for a “next leg”. Time estimates related to loading and unloading, as well as other layover times can be added. To this, additional time to deadhead from one destination to a next leg origin is added.).

Jones teaches:
Claim 9. The method of claim 1, wherein: the data is associated with at least one of: a vehicle used to transport one or more products during a terminal operation, or a driver of the vehicle; and the at least one pattern provides information about the vehicle or the driver (¶0093-0105 The request comprises, as necessary, a description of a load or other transportation service, and may, by way of non-limiting examples, comprise: a generic description of the load, freight class, origin location of the load, destination, time of availability of the load, timing requirements for pick-up and delivery, a requirement for intermediate stops or multiple pickups or deliveries, weight, physical dimensions or other relevant attributes of the load, material or product description (if not part of the generic description of the load), special requirements for the load, such as temperature control (refrigeration or climate control requirements), special handling, etc., shipping containers provided, other physical requirements or characteristic of the load, type and purpose of transport vehicle…).

Jones teaches:
Claim 10. The method of claim 9, wherein the information about the vehicle or the driver comprises: expected and actual arrival times of the vehicle; an indication whether the driver followed at least one standard operating procedure during a pick-up or delivery of one or more products during the terminal operation; or a total time spent by the driver during the pick-up or delivery of the one or more products (¶0091 Each of these legs is intended to allow for not exceeding the maximum time that the driver is on the road or that the driver can drive, and other legal restrictions. The legs are further intended to meet other driver and equipment scheduling requirements and any restrictions imposed by the operator or regulations. Additional considerations include necessary turn-around time for the driver at sequential destinations and origins. These turn-around times are dependent on the physical capabilities and local distances between depots, but also depend on the driver's habits and the time and effort of loading and unloading of the cargo.  ¶0165 It is possible that unexpected circumstances could occur resulting in delay of the driver to an extent that would result in the “next leg” shipment being reassigned. This delay would appear as part of the tracking of the shipment. In such a case, the shipment processing center can use the information to reschedule the driver. Permission to use the location data for this purpose (“next leg” scheduling) can be part of the original consent to use location services, or the system can call to obtain permission to use the location data to reschedule the driver. In either case, the driver or TSP is made aware of the availability of rescheduling services.).

Jones teaches:
Claim 11. The method of claim 1, wherein: the at least one output parameter identifies: (i) at least one quantity of one or more products to be loaded from the at least one terminal station, (ii) at least one quantity of the one or more products that was expected to be load from the at least one terminal station, (iii) at least one quantity of the one or more products to be unloaded from the at least one terminal station, and (iv) at least one quantity of the one or more products that was expected to be unload from the at least one terminal station (¶0093-0105 The request comprises, as necessary, a description of a load or other transportation service, and may, by way of non-limiting examples, comprise: a generic description of the load, freight class, origin location of the load, destination, time of availability of the load, timing requirements for pick-up and delivery, a requirement for intermediate stops or multiple pickups or deliveries, weight, physical dimensions or other relevant attributes of the load, material or product description (if not part of the generic description of the load), special requirements for the load, such as temperature control (refrigeration or climate control requirements), special handling, etc., shipping containers provided, other physical requirements or characteristic of the load, type and purpose of transport vehicle…).

Jones teaches:
Claim 12. The method of claim 1, wherein the machine learning configurable module is configured to notify using the notification module of the machine learning-based self-adaptive system, and wherein the notification module provides an alert based on the adjustment of the at least one output parameter during the real-time operations data (¶0337-0341 Alert drivers to changes in leading bid by opt-in preferred contact method, Alert while in-transit based on new current location tracking, Alert while in-transit based on new load availability, Expand bidding based on participation and time constraints to next tier of drivers, and Provide feedback to drivers following the bidding period: where they ranked, bid history, suggestions for winning the reverse auction.).

Jones teaches:
Claim 13. The method of claim 1, wherein the machine learning configurable system module is configured to allocate bays using the bay allocation module of the machine learning-based self- adaptive system, and wherein the bay allocation module modifies the bay allocation based on the adjustment of the at least one output parameter (¶0143 As the term implies, multimodal movement exists where and when a load is transported across multiple transportation modes. The most familiar form of this is intermodal freight transport using intermodal containers or ISO containers, sometimes referred to as shipping containers. These containers are designed to be transported by ships or barges, by rail and by truck. In the case of truck transport, ISO containers are typically carried on specialized trailers or semi-trailers, called “frames”.).

Jones teaches:
Claim 14. The method of claim 1, wherein the machine learning configurable module is configured to provide maintenance instruction using the maintenance module of the machine learning- based self-adaptive system, and wherein the maintenance instruction is based on the adjustment of the at least one output parameter (¶0204 While some of this data, e.g., pressure data, is readily available to the driver, providing the information to dispatch provided an indication as to whether the driver is exercising proper on-the-road maintenance. Additionally, the data may be suggestive of ongoing maintenance issues, such as a “leaker” tire, so the issue can be properly addressed either at the depot or, if necessary, on the road.).

As per claims 16, 17 and 18, 19, the non-transitory machine-readable medium and system tracks the method of claims 1, 3 and 1, 3, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 3 and 1, 3 are applied to claims 16, 17 and 18, 19, respectively.  Jones discloses that the embodiment may be found as a non-transitory machine-readable medium and system (Figs. 1-2 and 7B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS GILLS/Primary Examiner, Art Unit 3624